       Case 1:17-cv-07994-AT-DCF Document 217 Filed 03/19/21 Page 1 of 2


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
SECURITIES AND EXCHANGE                                                DOC #: _________________
COMMISSION,                                                            DATE FILED: 3/19/2021

                                Plaintiff,

                -against-                                            17 Civ. 7994 (AT) (DCF)

RIO TINTO PLC, RIO TINTO LIMITED,                                             ORDER
THOMAS ALBANESE, and GUY ROBERT
ELLIOTT,

                        Defendants.
ANALISA TORRES, District Judge:

        The Court, utilizing the procedures within this District governing the scheduling of jury
trials during the COVID-19 pandemic, will seek to schedule a jury trial for the second calendar
quarter of 2022. By October 1, 2022, the parties shall submit blackout dates for trial.

        The parties shall submit a joint pretrial order by March 1, 2022. The joint pretrial order
and related submissions are to be submitted as follows:

        In accordance with Paragraph V.B of the Court’s Individual Practices in Civil Cases, the
parties shall submit a proposed joint pretrial order to the Court by PDF and Word attachment to
an e-mail by March 1, 2022.

        In accordance with Paragraphs V.C and V.D of the Court’s Individual Practices, each
party shall file and serve along with the joint pretrial order all required pretrial filings, including
motions addressing any evidentiary issues or other matters that should be resolved in limine,
joint requests to charge, joint proposed verdict forms, and joint proposed voir dire questions.

        In accordance with Paragraph V.C(v) of the Court’s Individual Practices, the parties shall
deliver to the Court by March 1, 2022, one copy of each documentary exhibit sought to be
admitted, pre-marked (i.e., labeled with exhibit stickers) and assembled sequentially in a
looseleaf binder or in separate manila folders labeled with the exhibit numbers and placed in a
suitable container for ready reference.

        In accordance with Paragraph V.F of the Court’s Individual Practices, by March 8, 2022,
the parties shall file, if necessary, any objections to another party’s requests to charge or
proposed voir dire questions, any opposition to any motion in limine, and any opposition to any
legal argument in a pretrial memorandum.
     Case 1:17-cv-07994-AT-DCF Document 217 Filed 03/19/21 Page 2 of 2




     The Court shall schedule the pretrial conference date upon setting a date certain for trial.

      SO ORDERED.

Dated: March 19, 2021
       New York, New York




                                                2
